Case 8:18-cv-01644-VAP-KES Document 17-9 Filed 10/03/18 Page 1 of 11 Page ID #:360




                                             Exhibit 9
                                       107
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  2 of
                                                                    1 of
                                                                       1110Page ID #:361




                                         108
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  3 of
                                                                    2 of
                                                                       1110Page ID #:362




                                         109
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  4 of
                                                                    3 of
                                                                       1110Page ID #:363




                                         110
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  5 of
                                                                    4 of
                                                                       1110Page ID #:364




                                         111
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  6 of
                                                                    5 of
                                                                       1110Page ID #:365




                                         112
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  7 of
                                                                    6 of
                                                                       1110Page ID #:366




                                         113
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  8 of
                                                                    7 of
                                                                       1110Page ID #:367




                                         114
Case 8:18-cv-01644-VAP-KES
             Case 6:17-bk-01329-KSJ
                              DocumentDoc
                                       17-9
                                          50 Filed
                                              Filed10/03/18
                                                    04/06/17 Page
                                                               Page
                                                                  9 of
                                                                    8 of
                                                                       1110Page ID #:368




                                         115
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                  Doc 17-9
                                      50 Filed
                                           Filed04/06/17
                                                 10/03/18 Page
                                                          Page 910ofof1011 Page ID
                                    #:369




                                       116
Case 8:18-cv-01644-VAP-KES
          Case 6:17-bk-01329-KSJ
                             Document
                                 Doc 50
                                      17-9 Filed
                                            Filed04/06/17
                                                  10/03/18 Page
                                                            Page10
                                                                 11ofof10
                                                                        11 Page ID
                                    #:370




                                       117
